Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 	Applicant’s amendments and arguments, filed with the response of August 8, 2022, have been fully considered by the examiner.  The following is a complete response to the August 8, 2022 communication.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker et al (2018/0289388) in view of the teaching of Solomon (2005/0215994).
	Lenker et al provide a transeptal crossing system (Abstract) comprising a transeptal crossing needle comprising an elongate, flexible tubular body (4624 – Figure 46) having proximal and distal ends and a conductive sidewall defining a central lumen.  Paragraph [0279] discloses the RF generator connected to the tubular member (4624) and/or the inner tube (4622) which is inserted through the central lumen of the tubular member (4624).  An insulation layer (4612) surround the sidewall of the tubular member  leaving an exposed distal electrode (para. [0279]).  There is an end aperture through which inner member (4622) may project.  See, for example, paragraph [0279] which states “The insulating cladding 4612 surrounds the outer tube 4624 and can also surround the projecting part of the inner tube 4622 leaving a small region at the distal tip of the inner tube 4622 uninsulated so that the electrical energy can be applied” (emphasis added).  Lenker et al make it clear that the arrangement of Figure 46 may be operated in a bipolar manner whereby the distal end of the conductive tubular member (4624) is covered by an insulation (4612) except for a distal tip.  Hence, there is an aperture in the conductive tubular member (4624) that extends through the electrode (i.e. uninsulated distal tip of 4624).  That aperture allows for the projection of the inner tube 4622 which also may have an electrode at its distal tip to allow the device to operate in a bipolar manner as is known in the art.  Lenker et al also provide a hub (4602) coupled to the proximal end of the tubular body (4624).  The tubular body (4624) is not expressly movable longitudinally, and hence a distal zone is fixed relative to the hub.  Lenker et al provide a battery powered RF generator (4604,4606) as addressed in paragraph [0278], for example.  Lenker et al teach the use of the electrodes to deliver RF energy to the electrode tip, but fail to expressly disclose the electrodes are used to measure impedance.
	Solomon provides another device for tunneling through tissue comprising a tubular member having one or more electrodes at the distal end, and a battery powered RF generator in the handle.  In particular, Solomon teach that the electrodes may be used to advance the device through tissue by delivering RF energy similar to the Lenker et al device.  Additionally, Solomon specifically teaches the electrodes may also be used to monitor impedance to detect tissue as the device is advanced (para. [0036], for example), and specifically to distinguish between two different types of tissue.  
	To have provided the Lenker et al system with an impedance monitoring means connected to the generator to determine when tissue has been crossed by the electrodes would have been an obvious consideration for one of ordinary skill in the art since Solomon fairly teaches the known use of such an impedance monitoring means in a device that uses RF energy to pass the device through tissue.
	Regarding claim 2, Lenker et al teach the device may comprise a side port (4708) for injecting fluid to tissue.  Regarding claim 4, Lenker et al teach the tubular member may include a step-down in outside diameter (Figure 45, for example).  Regarding claim 5, Lenker et al fails to specifically disclose the shape of the electrode tip.  However, Solomon discloses a smooth hemispherical tip at the end of a tubular member (Figure 2, for example).  Regarding claim 6, Lenker et al disclose the components may be made from stainless steel (para. [0105], for example).  Regarding claim 7, Lenker et al disclose an outer diameter for the tubular body within the claimed range (para. [0110]).  Regarding claims 8 and 9, the Lenker et al device is used for the same purpose as that recited in the claims and inherently has sufficient structural integrity to perform the claimed functions.  Regarding claims 16 and 17, Lenker et al disclose the use of a sheath and/or dilator for passing the tubular needle to tissue (Figure 52 and para. [0307], for example).
   
Claims 3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker et al (2018/0289388) in view of the teaching of Solomon (2005/0215994) and further in view of the teaching of Krishnan (2004/0133113).
The combination of the Solomon teaching with the Lenker et al device has been addressed previously.  While Lenker et al disclose multiple electrodes located on the device, there is no express teaching of a side electrode on the tubular body spaced proximally from the electrode tip.  Lenker et al also fail to disclose the particular dilator arrangement as recited in claims 18 and 19.
Krishnan provides a similar device for locating a catheter device against a septal wall.  The device has electrodes for identifying tissue of the septum in preparation for a transseptal puncture.  In particular, Krishnan provides a tubular body having a distal electrode (65 – Figure 8), and further discloses providing a proximal electrode (66) on the same tubular body.  Additionally, Krishnan disclose the use of a dilator to facilitate puncturing of the septum, as well as an electrode located on the dilator.  See, for example, paragraph [0053] and [0066].
To have provided the Lenker et al device, as modified by the teaching of Solomon, with a second electrode on the tubular member or one a dilator body to monitor tissue prior to puncturing the septum would have been an obvious modification for one of ordinary skill in the art, particularly since Lenker et al disclose the use of multiple electrodes and further since Krishnan disclose the specific proximal location of a second electrode on the tubular body or on a dilator.
Regarding claim 20, Solomon teaches a processor to determine tissue impedance as addressed previously.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker et al (2018/0289388) in view of the teaching of Solomon (2005/0215994) and further in view of the teaching of de la Rama et al (2009/0012517).
Lenker et al provides a tubular body having an exposed electrode at the distal end as addressed previously.  Lenker et al fails to disclose any particulars of the distal end structure or of the electrode.
De la Rama et al disclose another device for treating cardiac tissue and provide an electrode at the distal end of a tubular member (e.g. catheter).  In particular, de la Rama et al disclose the specific attachment of the electrode to the tubular body.  The tubular body includes an annular recess (168), wherein the electrode tip (150) includes a proximally extending connector positioned in the recess (see Figure 4).  The connector includes a flange (166) that engages the recess (168).  The relative diameters of the tubular body and the electrode tip and the annular flange are shown in Figure 4.  The coupler (152) is an insulating layer with a thickness equal to a difference between the first and second diameters as seen in Figure 4.
To have provided the Lenker et al device, as modified by the teaching of Solomon, with an electrode connected by an annular recess and a flange on the electrode would have been an obvious design consideration for one of ordinary skill in the art, particularly since de la Rama et al show such a connection for an electrode to a tubular member (e.g. catheter) used to treat heart tissue.
Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive.  
	Applicant argues on page 6 of the response that the cited references do not teach “a position of the distal zone relative to the hub is fixed”.  The examiner disagrees.  Applicant continues to make reference to Figures 31A-34B (among others) on page of the response which relates to an embodiment having a spring-loaded mechanism to advance a distal tip.  The examiner continues to assert that this is but one embodiment of the device.  Figures 1-5, for example, all have a stylet advanceable through a sheath.  None require the specific spring-loaded mechanism that applicant apparently implies is consistent in all embodiments.  The embodiment of Figure 46, which is the main embodiment relied upon by the examiner, makes no mention of a distal spring-loaded element and makes no reference to any of the embodiments that show such a feature.  Applicant contends that only the proximal portion of the device is disclosed and shown.  While Figure 46 certainly shows only the proximal end, it expressly states in paragraph [0279] that the inner tube (4622) projects from the outer tube (4624), which is most consistent with the distal structure shown in Figure 1, for example.  There is nothing in the Lenker et al disclosure related to a movable distal end assembly associated with Figure 46.  Figure 46 provides no “safety button” as referenced on page 8 of the response.  That description is clearly directed towards an entirely different embodiment.  The examiner maintains that the distal end assembly of the Lenker et al embodiment clearly remains fixed relative to the hub as the handle shown in Figure 46 provides no means to actuate any of the elements relative to the hub.  
	Applicant also asserts that there is no “aperture on the tubular body extending distally from the central lumen through the distal tip electrode tip”.  The examiner disagrees.  Lenker et al, at paragraph [0279], clearly disclose a tubular member (4624) made of a conductive material and having an insulative coating leaving only the distal tip uncovered.  Further, there is clearly an aperture through which the inner tube (4622) may be deployed.  Hence, there is an aperture, through which the inner tube extends, that extends through the distal tip electrode located on the outer tubular member (4624).
	Applicant has not otherwise argued the combination of the prior art references other than to assert that Solomon does not cure the deficiencies of Lenker.  Again, the Lenker device is deemed to show all the claimed limitations with the exception of a generator to detect an impedance change with the electrode(s).  Solomon provides the known teaching of using electrodes for energy delivery and impedance sensing as addressed in the rejection above.  Lenker et al is deemed to have a tubular body having an end aperture, a distal electrode through which the aperture extends and a hub coupled to the proximal end such that the relative position of the distal zone (or distal end) of the outer tube and the hub is fixed.  Applicant has not substantively argued the dependent claim rejections, and those rejection are also deemed to remain tenable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/August 31, 2022